DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 07-27-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-22-2021, 08-23-2021, 04-15-2021, 10-26-2020, 08-18-2020, and 03-07-2022 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: in this instant case, the terms “lacing engine”,  “centerline portion of the footwear upper”, “the first elastic member functions to smooth out a torque versus lace displacement curve during tightening of the lace cable”, “first elastic member”, “second elastic member”, and “a plurality of elastic members incorporated into the lacing system” do not have any support in the specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 are rejected because the term "lacing engine" lacks antecedent support in the specification as filed, thus claims 1 and 7 are vague and indefinite with respect to the recitation of the "lacing engine". For the purpose of an examination on the merits, "engine" is defined by the dictionary as "a machine with moving parts that converts power into motion". As such, it appears that the "lacing engine" is the tightening device 160 according to Figures 3 and 5. This device is disposed in the heel instead of the midsole as recited in claims 1 and 7.
Claims 1, 7, and 12 are rejected because the term "elastic member" lacks antecedent support in the specification as filed, thus claims 1, 7, and 12 are vague and indefinite with respect to the recitation of the "elastic member". As much the specification only disclosed member 145 being the plurality of elastic portions (para 0065). For the purpose of an examination on the merits, the “elastic member” limitation is interpreted to be a part of the plurality of elastic portion 145. 
Claim 4 are rejected because the term "second elastic member" lacks antecedent support in the specification as filed, thus claim 4 is vague and indefinite with respect to the recitation of the "second elastic member". As much the specification only disclosed member 145 being the plurality of elastic portions (para 0065). For the purpose of an examination on the merits, the “second elastic member” limitation is interpreted to be a part of the plurality of elastic portion 145.
Claims 2 and 8 rejected because the term "centerline portion" lacks antecedent support in the specification as filed, thus claims 2 and 8 are vague and indefinite with respect to the recitation of the "centerline portion". For the express purpose of an examination on the merits, this limitation is interpreted to be any line that run parallel to the center of the shoe.
Claims 6, 10, and 12 are rejected because the limitations "the first elastic member functions to smooth out a torque versus lace displacement curve during tightening of the lace cable" lacks antecedent support in the specification as filed, thus claims 6, 10, and 12 are vague and indefinite with respect to the recitation of the limitations. For the express purpose of an examination on the merits, this limitation is interpreted to be any structure, which is similar to the invention as, could be function the same. 
Claim 12 is rejected because the term "lacing engine" lacks antecedent support in the specification as filed, thus claim 12 is vague and indefinite with respect to the recitation of the "lacing engine". For the purpose of an examination on the merits, "engine" is defined by the dictionary as "a machine with moving parts that converts power into motion". As such, it appears that the "lacing engine" is the tightening device 160 according to Figures 3 and 5. 
Claim 27 is rejected because the limitations "a plurality of elastic members incorporated into the lacing system" lacks antecedent support in the specification as filed, thus claim 27 is vague and indefinite with respect to the recitation of the limitations. As much the specification only disclosed member 145 being the plurality of portions (para 0065). For the purpose of an examination on the merits, "a plurality of elastic members" is interpreted as a plurality of elastic portions.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 27 is/are rejected, to the degree of definite, under 35 U.S.C. 103 as being unpatentable over Selbiger (4,817,303) in view of Chou (6,427,361).
Regarding claims 1 and 7, Selbiger teaches a footwear assembly comprising: 
a footwear upper including a toe box portion, a medial side, a lateral side, and a heel portion, the medial side and the lateral side each extending proximally from the toe box portion to the heel portion (figs 1-5, member 12); 

a plurality of lace guides distributed along the medial side and the lateral side, each lace guide of the plurality of lace guides adapted to receive a length of the lace cable, wherein the lace cable extends through each of the plurality of lace guides to form a pattern along each of the medial side and lateral side of the footwear upper (figs 1-5, member 44a and 44b);

    PNG
    media_image1.png
    402
    646
    media_image1.png
    Greyscale

a medial proximal lace guide routing the lace cable from the pattern formed by a medial portion of the plurality of lace guides (figs 1-5, member 44b, col 4, lines 52-69); 
a lateral proximal lace guide to route the lace cable out of the position allowing the lace cable to engage into the pattern formed by a lateral portion of the plurality of lace guides (figs 1-5, member44b, col 4, lines 52-69); and 
a first elastic member (figs 1-5, member 30a, col 4, lines 4-5) extending between first and second lace guides of the plurality of lace guides (fig 2 annotated above).  

Chou teaches a lacing engine (fig 1, member 3) engage into a lace cable (fig 1, member 2) and disposed within a midsole portion (fig 1, member 31).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion, as taught by Chou, into Selbiger shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract) without any discomfort for a user since the engine is hidden within the midsole. 
Regarding claim 2, the modified shoe system Selbiger-Chou discloses the first elastic member connects the first and second lace guides across a centerline portion (Selbiger, fig 1 annotated below) of the footwear upper.  
Regarding claim 3, the modified shoe system Selbiger-Chou discloses the first elastic member connects the first and second lace guides across the heel portion of the footwear upper (Selbiger, fig 2 annotated above).  
Regarding claim 4, the modified shoe system Selbiger-Chou discloses a second elastic member (Selbiger, figs 1-5, member 30b, col 4, lines 4-5) extending between third and fourth lace guides of the plurality of lace guides (Selbiger fig 2 annotated above).  
Regarding claim 5, the modified shoe system Selbiger-Chou discloses the first elastic member comprises a portion of the footwear upper (Selbiger, figs 1-5).  
Regarding claim 6, the modified shoe system Selbiger-Chou teaches all the limitations of claim 6 except the first elastic member functions to smooth out a torque 

    PNG
    media_image2.png
    395
    709
    media_image2.png
    Greyscale

Regarding claim 8, the modified shoe system Selbiger-Chou discloses the first elastic member comprises an elastic centerline portion extending from at least the toe box portion proximally to a foot opening (Selbiger, fig 1 annotated above), and the first and second portions of the footwear upper comprise the medial and lateral sides, respectively (Selbiger, figs 1-5).  
Regarding claim 9, the modified shoe system Selbiger-Chou discloses the first elastic member comprises an elastic heel portion extending proximate to a foot opening (Selbiger, fig 1 annotated above), and the first and second portions of the footwear upper comprise medial and lateral sides of the heel portion, respectively (Selbiger, figs 1-5).  
Regarding claim 10, the modified shoe system Selbiger-Chou teaches all the limitations of claim 10 except the first elastic member functions to smooth out a torque versus lace displacement curve during tightening of the lace cable. However, since Selbiger lacing system is the same as the invention system; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand the elastic member must be function the same way to provide comfort to a user.
Regarding claim 11, the modified shoe system Selbiger-Chou discloses the first elastic member can be opened or expanded to permit access to an interior space within the footwear upper (Selbiger, col 4, lines 14-22).  
Regarding claim 12, Selbiger teaches a footwear assembly comprising: 
a sole structure (fig 1, members 14 and 16); 
a footwear upper defining a toe box portion, a medial side, a lateral side, and a heel portion, the footwear upper connected to the sole structure to form an interior space for receiving a foot (figs 1-5, member 12), the footwear upper forming a collar to permit access to the interior space (fig 1 annotated below); 
a lacing system comprising: a lace cable having medial and lateral ends anchored to the footwear upper and a middle portion (fig 1, member 46); and 
a plurality of lace guides for routing the lace cable along the footwear upper between the medial and lateral ends (fig 1, members 44a and 44b); and 
an elastic member coupled to the footwear assembly (figs 1-5, members 30a and 30b).

However, since Selbiger lacing system is the same as the invention system; therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand the elastic member must be function the same way to provide comfort to a user.
Chou teaches a lacing engine (fig 1, member 3) engage into a lace cable (fig 1, member 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion, as taught by Chou, into Selbiger shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract).
Regarding claim 13, the modified shoe system Selbiger-Chou discloses the elastic member is configured to stretch after the lacing engine has tightened the lace cable (Selbiger, figs 1-5, members 30a and 30b, col 4, lines 16-22).  
Regarding claim 14, the modified shoe system Selbiger-Chou discloses the elastic member is stretchable relative to other portions of the footwear upper (Selbiger, figs 1-5, members 30a and 30b, col 4, lines 16-22).  
Regarding claim 15, the modified shoe system Selbiger-Chou discloses the elastic member is configured to widen the collar  (Selbiger, fig 4, members 30a and 30b, col 4, lines 16-22, the members are stretch which must cause the collar bigger).    
Regarding claim 16, the modified shoe system Selbiger-Chou discloses the elastic member connects first and second lace guides of the plurality of lace guides (Selbiger, figs 1-5, members 44a and 44b).  
Regarding claim 17, the modified shoe system Selbiger-Chou discloses the first and second lace guides are located on medial and lateral portions of the heel portion, respectively (Selbiger, figs 1-5, members 44a and 44b).    
Regarding claim 18, the modified shoe system Selbiger-Chou discloses the first and second lace guides are located on the medial side and the lateral side of the footwear upper, respectively (Selbiger, figs 1-5, members 44a and 44b).    

    PNG
    media_image3.png
    356
    690
    media_image3.png
    Greyscale

Regarding claim 19, the modified shoe system Selbiger-Chou discloses in the first and second lace guides comprise loops of material attached to the footwear upper (i.e. D-ring, Selbiger, figs 1-5, members 44a and 44b).  
Regarding claim 20, the modified shoe system Selbiger-Chou discloses the elastic member connects a first lace guide of the plurality of lace guides to a first portion of the shoe upper (Selbiger, fig 1 annotated above).  
Regarding claim 21, the modified shoe system Selbiger-Chou discloses the first lace guide is located on either the medial or lateral side of the footwear upper and the first portion of the shoe upper is located on the heel portion (Selbiger, fig 1 annotated above).  
Regarding claim 22, the modified shoe system Selbiger-Chou discloses the first lace guide and the first portion of the shoe upper are located on either the medial or lateral side of the footwear upper, and the first portion of the shoe upper is located at the throat (Selbiger, fig 1 annotated above).  
Regarding claim 23, the modified shoe system Selbiger-Chou discloses the first and second lace guides comprise loops of material attached to the footwear upper (i.e. D-ring, Selbiger, figs 1-5, members 44a and 44b).    
Regarding claim 24, the modified shoe system Selbiger-Chou discloses the elastic member connects first and second portions of the shoe upper (Selbiger, fig 1 annotated above).    
Regarding claim 27, the modified shoe system Selbiger-Chou discloses a plurality of elastic members incorporated into the lacing system (as seen in figs 1-5 of Selbiger that elastic members 30a and 30b are incorporated with lace guide 44a and 44b (i.e. lacing system)).

 Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selbiger (4,817,303) and Chou (6,427,361) as applied to claim 24 above, and further in view of Aveni et al. (5,467,537).
Regarding claims 25-26, the modified shoe system Selbiger-Chou teaches all the limitations of claims 25-26 except the 42elastic member spans the heel portion (claim 25) or a throat portion of the footwear upper (claim 26).  
Aveni teaches a footwear having the 42elastic member spans the heel portion (fig 2 annotated above) or a throat portion of the footwear upper (fig 2 annotated below).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the footwear of Selbiger by having the elastic members spanning across the heel or throat portions, as taught by Aveni, in order to  enhance the look of the shoe and increasing the comfort along the top of the wearer foot (Aveni, col 1, lines 50-51).

    PNG
    media_image4.png
    370
    808
    media_image4.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-11, 14, and 16 of U.S. Patent No. 9,629,418 (herein after Rushbrook) in view of Chou (6,427,361). In this instant case Rushbrook teaches an upper, a lace cable (tensile member), an elastic member extending between lacing guides (lacing receiving members), and wherein the lace cable connected into a lacing engine (motorized tightening device) except the lacing engine disposed within the midsole portion. However, Chou teaches a lacing engine (fig 1, member 3) engage into a lace cable (fig 1, member 2) and disposed within a midsole portion (fig 1, member 31). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion of Chou into Rushbrook shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract) without any discomfort for a user since the engine is hidden within the midsole. 
Claims 1 and 7 are rejected over claims 1, 11, and 14 of Rushbrook in view of Chou.
Claims 2 are rejected over claims 1, 11, and 14 (the centerline portion) is the midline of Rushbrook in view of Chou.
Claims 3 are rejected over claims 2-3 of Rushbrook in view of Chou.
Claims 4 are rejected over claims 10 and 16 of Rushbrook in view of Chou.
Claims 5 are rejected over claims 10 and 16 of Rushbrook in view of Chou.

Claims 9 are rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.
Claims 11 are rejected over claims 3 of Rushbrook in view of Chou.
Claims 6 and 10 are rejected over claims 1, 11, and 14 of Rushbrook (since Rushbrook structure is have every limitation as claimed, therefore it is capable of functioning the same way as claimed) in view of Chou.

Claims 12-18, 20-21, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-8,10, and 15-16 of U.S. Patent No. 9,629,418 (herein after Rushbrook). Although the claims at issue are not identical, they are not patentably distinct from each other because claim essentially the same elements such as an upper, a lace cable (tensile member), an elastic member extending between lacing guides (lacing receiving members), and wherein the lace cable connected into a lacing engine (motorized tightening device) except the lacing engine disposed within the midsole portion.
Claims 12-14 and 16-18 are rejected over claims 1, 7, 10, and 16 of Rushbrook  (since Rushbrook structure is have every limitation as claimed, therefore it is capable of functioning the same way as claimed).
Claim 15 are rejected over claims 3 of Rushbrook.
Claim 20 are rejected over claims 2, 8, 10, and 15-16 of Rushbrook.
Claims 21 are rejected over claims 1 and 7 of Rushbrook.
Claim 24 are rejected over claims 1 and 7 of Rushbrook.
Claim 25 are rejected over claims 10 and 16 of Rushbrook.

Claim 27 are rejected over claim 1 and 7 of Rushbrook.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10-12, 14, and 16 of U.S. Patent No.10,376,018 (herein after Rushbrook). In this instant case Rushbrook teaches an upper, a lace cable (tensile member), an elastic member extending between lacing guides (lacing receiving members), and wherein the lace cable connected into a lacing engine (motorized tightening device) except the lacing engine disposed within the midsole portion. However, Chou teaches a lacing engine (fig 1, member 3) engage into a lace cable (fig 1, member 2) and disposed within a midsole portion (fig 1, member 31). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the lacing engine disposing within a midsole portion of Chou into Rushbrook shoe in order to have a variable ratio control shoe with automatic tying and untying shoelace (Chou, abstract) without any discomfort for a user since the engine is hidden within the midsole.
Claims 1 and 7 are rejected over claims 1 and 11 of Rushbrook in view of Chou.
Claim 2 is rejected over claims 1 (the centerline portion is the gap) and 12 of Rushbrook in view of Chou.
Claim 3 is rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.
Claim 4 is rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.
Claim 5 is rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.
Claim 8 is rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.

Claim 11 is rejected over claims 3, 10, and 16 of Rushbrook in view of Chou.
Claims 6 and 10 are rejected over claims 1, 11, and 14 of Rushbrook (since Rushbrook structure is have every limitation as claimed, therefore it is capable of functioning the same way as claimed) in view of Chou.

Claims 12-14, 16-18, 20-22, and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 10-11, and 16 of U.S. Patent No.10,376,018 (herein after Rushbrook). In this instant case Rushbrook teaches an upper, a lace cable (tensile member), an elastic member extending between lacing guides (lacing receiving members), and wherein the lace cable connected into a lacing engine (motorized tightening device) except the lacing engine disposed within the midsole portion. 
Claims 12-14, 16, and 20-21 are rejected over claims 1 and 11 of Rushbrook (since Rushbrook structure is have every limitation as claimed, therefore it is capable of functioning the same way as claimed).
Claims 17-18 rejected over claims 3, 10, and 16 of Rushbrook.
Claim 22 is rejected over claims 2-3, 10, and 16 of Rushbrook.
Claim 24-27 are rejected over claims 2-3, 10, and 16 of Rushbrook.

Claims 1, 5-7 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.11,219,276 (herein after Rushbrook). In this instant case Rushbrook teaches an upper, a lace cable (tensile 
Claims 1, 5 and 7 are rejected over claim 1 of Rushbrook in view of Chou.
Claims 6 and 10 are rejected over claim 1 of Rushbrook (since Rushbrook structure is have every limitation as claimed, therefore it is capable of functioning the same way as claimed) in view of Chou.

Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,376,018 (herein after Rushbrook). In this instant case Rushbrook teaches an upper, a lace cable (tensile member), an elastic member extending between lacing guides (lacing receiving members), and wherein the lace cable connected into a lacing engine (motorized tightening device) except the lacing engine disposed within the midsole portion. 

Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732